 


109 HR 3493 IH: Battle of Camden Study Act
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3493 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Spratt (for himself, Mr. Brown of South Carolina, Mr. Inglis of South Carolina, Mr. Barrett of South Carolina, Mr. Wilson of South Carolina, and Mr. Clyburn) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize the Secretary of the Interior to study the suitability and feasibility of designating the site of the Battle of Camden in South Carolina, as a unit of the National Park System, and for other purposes. 
 
 
1.Battle of Camden site study; report
(a)Short titleThis Act may be cited as the Battle of Camden Study Act.
(b)FindingsCongress finds as follows:
(1)The Battle of Camden, fought on August 16, 1780, was a significant defeat for the Americans in the Revolutionary War.
(2)Camden was an essential point of control for both armies in the Southern Campaign. The British used Camden as a logistical base for the invasion of North Carolina and as a key recruitment and organizing point for Loyalists in South Carolina. The Americans viewed Camden as the key to retaking South Carolina.
(3)Major General Horatio Gates, commander of the American Southern Command, led an army of approximately 3,700 against Camden, which was defended by British General Lord Charles Cornwallis with an army of approximately 2,200.
(4)The Battle of Camden was one of the largest field battles of the Revolution with both armies using a combination of infantry, calvary, and artillery units.
(5)Soldiers from 8 of what became the original 13 States participated in the battle (South Carolina, Georgia, North Carolina, Virginia, Maryland, Delaware, New Jersey, and New York).
(6)68 British soldiers and hundreds of Americans died in the Battle of Camden with many of the dead remaining in unmarked graves at the battlefield site.
(7)The lessons learned by the Americans at the Battle of Camden sowed the seeds for the eventual American victory in the Revolutionary War 14 months later.
(8)In 1962, the site of the Battle of Camden was designated as a National Historic Landmark.
(9)Development interests that are rapidly changing the use of surrounding land from forestry to residential and commercial use threaten the site of the Battle of Camden.
(10)For several years, the National Park Service has placed the Camden battlefield on the development watch list and its 2003 strategic plan recommends that the status be changed to endangered.
(11)In 2002, the Palmetto Conservation Foundation acquired and preserved 310 acres at the core of the Battle of Camden.
(12)Historic Camden, an affiliated area of the National Park System—
(A)is located approximately 6 miles from the site of the Battle of Camden;
(B)was a colonial village founded in the 1730s;
(C)was occupied by Lord Cornwallis from June 1780 to May 1781; and
(D)was one of the few frontier settlements where two Revolutionary War battles were fought.
(13)A March 2003 National Park Service reconnaissance study concluded that further evaluation of the Battle of Camden and Historic Camden as a potential addition to the National Parks System was warranted.
(c)Study; report
(1)In generalThe Secretary of the Interior (hereafter in this section referred to as the Secretary) shall conduct a study of the site of the Battle of Camden fought in South Carolina on August 16, 1780, and the site of Historic Camden, which is currently a National Park System Affiliated Area. The study shall evaluate the national significance of the sites and suitability and feasibility of designating the sites as a unit or as separate units of the National Park System.
(2)CriteriaIn conducting the study required by paragraph (1), the Secretary shall use the criteria for the study of areas for potential inclusion in the National Park System contained in section 8 of Public Law 91–383.
(3)ContentsThe study required by paragraph (1) shall—
(A)determine the suitability and feasibility of designating the sites as a unit or as separate units of the National Park System;
(B)include cost estimates for any necessary acquisition, development, operation, and maintenance of the sites; and
(C)identify alternatives for the management, administration, and protection of the area.
(4)ReportNot later than 3 years after the date funds are made available for the study, the Secretary shall submit to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the findings, conclusions, and recommendations of the study. 
 
